— In an action to recover damages for breach of contract, the defendant Douce Hacking Corp. appeals from a judgment of the Supreme Court, Kings County (Demarest, J.), dated May 9, 2007, which, after a nonjury trial, and upon a decision of the same court dated April 10, 2007, is in favor of the plaintiff and against it in the principal sum of $28,843.67.
Ordered that the judgment is affirmed, with costs.
Upon review of a determination rendered after a nonjury trial, this Court’s authority “is as broad as that of the trial court,” and this Court may “render the judgment it finds warranted by the facts, taking into account in a close case the fact that the trial judge had the advantage of seeing the witnesses” (Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983] [internal quotation marks omitted]; see Betsy Meyer Assoc., Inc. v Lorber, 42 AD3d 509 [2007]; Nelson v McKay, 41 AD3d 802 [2007]). We discern no basis to disturb the Supreme Court’s determination. Florio, J.E, Angiolillo, McCarthy and Chambers, JJ., concur. [See 15 Misc 3d 1119(A), 2007 NY Slip Op 50765(U).]